--------------------------------------------------------------------------------

Exhibit 10.2



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


EXECUTION COPY


CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT
 
by and between
 
Merck Sharp & Dohme B.V.,
 
and
 
Rexahn Pharmaceuticals, Inc.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
1.
DEFINITIONS.
1
     
2.
SCOPE OF THE AGREEMENT
9
 
2.1
Generally
9
 
2.2
Manufacturing Delay
9
 
2.3
Compound Commitments
9
 
2.4
Delegation of Obligations
9
 
2.5
Compounds
10
       
3.
CONDUCT OF THE STUDY
10
 
3.1
Sponsor
10
 
3.2
Performance
10
 
3.3
Debarred Personnel; Exclusions Lists
10
 
3.4
Regulatory Matters
11
 
3.5
Documentation
11
 
3.6
Copies
11
 
3.7
Sample Testing
11
 
3.8
Ownership and Use of Clinical Data.
12
 
3.9
Regulatory Submission
12
 
3.10
Joint Development Committee; Alliance Managers
12
 
3.11
Certain Memoranda and Reports
13
 
3.12
Relationship
14
 
3.13
Licensing
14
 
3.14
[***]
14
       
4.
PROTOCOL, STATISTICAL ANALYSIS PLAN AND INFORMED CONSENT; CERTAIN COVENANTS
15
 
4.1
Protocol and Statistical Analysis Plan
15
 
4.2
Informed Consent
15
 
4.3
Financial Disclosure
16
 
4.4
Transparency Reporting.
16
       
5.
ADVERSE EVENT REPORTING.
17
 
5.1
Pharmacovigilance Agreement
17
 
5.2
Transmission of SAEs
17
       
6.
TERM AND TERMINATION.
17
 
6.1
Term
17
 
6.2
Merck Termination for Safety
17
 
6.3
Termination for Material Breach
18
 
6.4
Termination for Patient Safety
18
 
6.5
Termination for Regulatory Action; Other Reasons
18
 
6.6
Termination related to Anti-Corruption Obligations
18




[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


i

--------------------------------------------------------------------------------

 
6.7
Return of Merck Compound
18  
6.8
Survival
19
 
6.9
No Prejudice
19  
6.10
Confidential Information
19
 
6.11
Manufacturing Costs
19        
7.
COSTS OF STUDY.
19      
8.
SUPPLY AND USE OF THE COMPOUNDS.
19
 
8.1
Supply of the Compounds
19  
8.2
Clinical Quality Agreement
20
 
8.3
Minimum Shelf Life Requirements
20
 
8.4
Provision of Compounds
20
 
8.5
Labeling and Packaging; Use, Handling and Storage
21
 
8.6
Product Specifications
21
 
8.7
Changes to Manufacturing
21
 
8.8
Product Testing; Noncompliance
21
 
8.9
Investigations
23
 
8.10
Shortage; Allocation
23
 
8.11
Records; Audit Rights
23
 
8.12
Quality
23
 
8.13
Quality Control
23
 
8.14
Audits and Inspections
23
 
8.15
Recalls
23
 
8.16
VAT
23
       
9.
CONFIDENTIALITY.
25
 
9.1
Confidential Information
25
 
9.2
Inventions
25
 
9.3
Personal Identifiable Data
25        
10.
INTELLECTUAL PROPERTY.
25
 
10.1
[***].
25  
10.2
Inventions Owned by Rexahn
26  
10.3
Inventions Owned by Merck
27
 
10.4
Mutual Freedom to Operate for Combination Inventions
27
 
10.5
Ownership of Other Inventions
27
       
11.
REPRINTS; RIGHTS OF CROSS-REFERENCE
27
     
12.
PUBLICATIONS; PRESS RELEASES.
28
 
12.1
Clinical Trial Registry
28
 
12.2
Publication
28
 
12.3
Press Releases
28        
13.
REPRESENTATIONS AND WARRANTIES; DISCLAIMERS.
28
 
13.1
Due Authorization
28  
13.2
Compounds
29



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


ii

--------------------------------------------------------------------------------

 
13.3
Results
29  
13.4
Anti-Corruption and Anti-Bribery
29
 
13.5
DISCLAIMER
31
       
14.
INSURANCE; INDEMNIFICATION; LIMITATION OF LIABILITY
31
 
14.1
Insurance
31
 
14.2
Indemnification
32
 
14.3
LIMITATION OF LIABILITY
32
       
15.
USE OF NAME
33
     
16.
FORCE MAJEURE
33
     
17.
ENTIRE AGREEMENT; AMENDMENT; WAIVER
33
     
18.
ASSIGNMENT AND AFFILIATES
33
     
19.
INVALID PROVISION
34
     
20.
NO ADDITIONAL OBLIGATIONS
34
     
21.
GOVERNING LAW; DISPUTE RESOLUTION
34
     
22.
NOTICES
34
     
23.
RELATIONSHIP OF THE PARTIES
35
     
24.
COUNTERPARTS AND DUE EXECUTION
36
     
25.
CONSTRUCTION
36




[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


iii

--------------------------------------------------------------------------------

Exhibits


Exhibit  A – Protocol Synopsis
Exhibit  B  – Supply of Compound
Exhibit  C  – Rexahn Press Release



Schedules


Schedule I

Data Sharing and Sample Testing Schedule

Schedule 2.4

Rexahn Third Parties


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


iv

--------------------------------------------------------------------------------

CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT
 
This CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT (this “Agreement”), is
entered into as of the date of last signature hereunder (the “Effective Date”),
by and between Merck Sharp & Dohme B.V., having a place of business at
Waarderweg 39, 2031 BN Haarlem, Netherlands (“Merck”), and Rexahn
Pharmaceuticals, Inc., having a place of business at 15245 Shady Grove Road,
Suite 455, Rockville, MD 20850, United States (“Rexahn”).  Merck and Rexahn are
each referred to herein individually as “Party” and collectively as “Parties”.
 
RECITALS
 
A.            Merck holds intellectual property rights with respect to the Merck
Compound (as defined below).
 
B.            Rexahn is developing the Rexahn Compound (as defined below) for
the treatment of certain tumor types.
 
C.            Merck is developing the Merck Compound for the treatment of
certain tumor types.
 
D.            Rexahn desires to sponsor a clinical trial in which the Rexahn
Compound and the Merck Compound would be dosed concurrently or in combination.
 
E.             Merck and Rexahn, consistent with the terms of this Agreement,
desire to collaborate as more fully described herein, including by providing the
Merck Compound and the Rexahn Compound for the Study (as defined below).
 
 NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions, the Parties, intending to be legally bound,
mutually agree as follows:
 
1.             Definitions.
 
For all purposes of this Agreement, the capitalized terms defined in this
Article 1 and throughout this Agreement shall have the meanings herein
specified.
 
1.1           “Affiliate” means, with respect to either Party, a person, firm,
corporation, partnership or other entity that, now or hereafter, directly or
indirectly owns or controls said Party, or, now or hereafter, is owned or
controlled by said Party, or is under common ownership or control with said
Party.  The word “control” as used in this definition means (a) the direct or
indirect ownership of fifty percent (50%) or more of the outstanding voting
securities of a legal entity, or (b) possession, directly or indirectly, of the
power to direct the management or policies of a legal entity, whether through
the ownership of voting securities, contract rights, voting rights, corporate
governance or otherwise.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


1

--------------------------------------------------------------------------------


1.2           “Agreement” means this agreement, as amended by the Parties from
time to time, and as set forth in the preamble.
 
1.3           “Alliance Manager” has the meaning set forth in Section 3.10.3.
 
1.4            “Applicable Law” means all federal, state, local, national and
regional statutes, laws, rules, regulations and directives applicable to a
particular activity hereunder, including performance of clinical trials, medical
treatment and the processing and protection of personal and medical data, that
may be in effect and/or updated from time to time, including those promulgated
by the United States Food and Drug Administration (“FDA”), national regulatory
authorities, the European Medicines Agency (“EMA”) and any successor agency to
the FDA or EMA or any agency or authority performing some or all of the
functions of the FDA or EMA in any jurisdiction outside the United States or the
European Union (each a “Regulatory Authority” and collectively, “Regulatory
Authorities”), and including cGMP and GCP (each as defined below); all data
protection requirements such as those specified in the EU General Data
Protection Regulation and the regulations issued under the United States Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”); export control
and economic sanctions regulations which prohibit the shipment of United
States-origin products and technology to certain restricted countries, entities
and individuals; anti-bribery and anti-corruption laws pertaining to
interactions with government agents, officials and representatives; laws and
regulations governing payments to healthcare providers; securities laws, rules
and regulations including that of the Securities and Exchange Commission (“SEC”)
or similar governmental agency in the United States or abroad; and any country’s
or jurisdiction’s successor or replacement statutes, laws, rules, regulations
and directives relating to the foregoing.
 
1.5            “Business Day” means any day other than a Saturday, Sunday, or a
day on which commercial banks located in the country where the applicable
obligations are to be performed are authorized or required by law to be closed.
 
1.6            “cGMP” means the current Good Manufacturing Practices officially
published and interpreted by EMA, FDA and other applicable Regulatory
Authorities that may be in effect from time to time and are applicable to the
Manufacture of the Compounds.
 
1.7           “Clinical Data” means all data (including raw data) and results
[***] generated by or on behalf of either Party or at either Party’s direction,
or by or on behalf of the Parties together or at their direction, in the course
of each such Party’s performance of the Study.
 
1.8           “Clinical Quality Agreement” has the meaning set forth in Section
8.2.
 
1.9           “CMC” means “Chemistry Manufacturing and Controls” as such term of
art is used in the pharmaceutical industry.
 
1.10         “Combination” means the use or method of using the Rexahn Compound
and the Merck Compound in concomitant and/or sequential administration.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


2

--------------------------------------------------------------------------------


1.11         [***].
 
1.12         “Compounds” means the Rexahn Compound and the Merck Compound.  A
“Compound” means either the Rexahn Compound or the Merck Compound, as
applicable.
 
1.13         “Confidential Information” means any information, Know-How or other
proprietary information or materials furnished to one Party (“Receiving Party”)
by or on behalf of the other Party (“Disclosing Party”) in connection with this
Agreement, except to the extent that such information or materials: (a) was
already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party, as
demonstrated by competent evidence; (b) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the Receiving Party in breach of this Agreement; (d) was disclosed
to the Receiving Party by a Third Party who had no obligation to the Disclosing
Party not to disclose such information to others; or (e) was subsequently
developed by the Receiving Party without use of the Disclosing Party
Confidential Information, as demonstrated by competent evidence.
 
1.14         [***].
 
1.15         “Control” or “Controlled” means, with respect to particular
information or intellectual property, that the applicable Party owns or has a
license to such information or intellectual property and has the ability to
grant a right, license or sublicense to the other Party as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.
 
1.16         “CTA” means an application to a Regulatory Authority for purposes
of requesting the ability to start or continue a clinical trial.
 
1.17         “Data Sharing and Sample Testing Schedule” means the schedule
attached hereto as Schedule I.
 
1.18        “Defending Party” has the meaning set forth in Section 14.2.3.
 
1.19        “Delivery” with respect to the Merck Compound has the meaning set
forth in Section 8.4.1, and with respect to the Rexahn Compound has the meaning
set forth in Section 8.4.2.
 
1.20         [***].
 
1.21         “Disclosing Party” has the meaning set forth in the definition of
Confidential Information.
 
1.22         “Effective Date” has the meaning set forth in the preamble.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


3

--------------------------------------------------------------------------------


1.23         “EMA” has the meaning set forth in the definition of Applicable
Law.
 
1.24         “European Union” means the European Union, as its membership may be
constituted from time to time, and any successor thereto.
 
1.25         “Excluded Merck Results” has the meaning set forth in Schedule I.
 
1.26         “Exclusions List” has the meaning set forth in the definition of
Violation.
 
1.27         “FDA” has the meaning set forth in the definition of Applicable
Law.
 
1.28         [***].

1.29         “Final Study Report” has the meaning set forth in Section 3.11.2.
 
1.30         “Force Majeure” has the meaning set forth in Article 16.
 
1.31         “GAAP” has the meaning set forth in Section 6.11.
 
1.32         “GCP” means the Good Clinical Practices officially published by
EMA, FDA and the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (ICH) that may be
in effect from time to time and are applicable to the testing of the Compounds.
 
1.33         “Government Official” means: (a) any officer or employee of a
government or any department, agency or instrument of a government; (b) any
Person acting in an official capacity for or on behalf of a government or any
department, agency, or instrument of a government; (c) any officer or employee
of a company or business owned in whole or part by a government; (d) any officer
or employee of a public international organization such as the World Bank or
United Nations; (e) any officer or employee of a political party or any Person
acting in an official capacity on behalf of a political party; and/or (f) any
candidate for political office; who, when such Government Official is acting in
an official capacity, or in an official decision-making role, has responsibility
for performing regulatory inspections, government authorizations or licenses, or
otherwise has the capacity to make decisions with the potential to affect the
business of either of the Parties.
 
1.34         “HIPAA” has the meaning set forth in the definition of Applicable
Law.
 
1.35         “IND” means any Investigational New Drug Application filed or to be
filed with the FDA as described in Title 21 of the U.S. Code of Federal
Regulations, Part 312, and the equivalent application in the jurisdictions
outside the United States, including an “Investigational Medicinal Product
Dossier” filed or to be filed with Regulatory Authorities in the European Union.
 
1.36         [***].
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


4

--------------------------------------------------------------------------------


1.37         “Inventions” means all inventions and discoveries, whether or not
patentable, that are made, conceived, or first actually reduced to practice by
or on behalf of a Party, or by or on behalf of the Parties together, (a) in the
design or performance of the Study or in the design or performance of any [***];
(b) through use of unpublished [***] Clinical Data; or (c) or through use of
Sample Testing Results that are shared between the Parties pursuant to the Data
Sharing and Sample Testing Schedule.
 
1.38         “Joint Development Committee” or “JDC” has the meaning set forth in
Section 3.10.1.
 
1.39         [***].
 
1.40         [***].
 
1.41         [***].
 
1.42         “Know-How” means any proprietary invention, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, including manufacturing, use,
process, structural, operational and other data and information, whether or not
written or otherwise fixed in any form or medium, regardless of the media on
which contained and whether or not patentable or copyrightable, that is not
generally known or otherwise in the public domain.
 
1.43         “Liability” has the meaning set forth in Section 14.2.1.
 
1.44         “Manufacture,” “Manufactured,” or “Manufacturing” means all
activities related to the manufacture of a Compound, including planning,
purchasing, manufacture, processing, compounding, storage, filling, packaging,
waste disposal, labeling, leafleting, testing, quality assurance, sample
retention, stability testing, release, dispatch and supply, as applicable.
 
1.45         “Manufacturer’s Release” or “Release” has the meaning ascribed to
such term in the Clinical Quality Agreement.
 
1.46         “Manufacturing Site” means the facilities where a Compound is
Manufactured by or on behalf of a Party, as such Manufacturing Site may change
from time to time in accordance with Section 8.7.
 
1.47         “Merck” has the meaning set forth in the preamble.
 
1.48         “Merck Background Patents” has the meaning set forth in Section
10.4.2.
 
1.49         “Merck Compound” means pembrolizumab, a humanized anti-human PD-1
monoclonal antibody[***].
 
1.50         “Merck Inventions” has the meaning set forth in Section 10.3.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



5

--------------------------------------------------------------------------------


1.51         “NDA” means a New Drug Application, Biologics License Application,
Marketing Authorization Application, filing pursuant to Section 510(k) of the
United States Federal Food, Drug and Cosmetic Act, or similar application or
submission for a marketing authorization of a product filed with a Regulatory
Authority to obtain marketing approval for a biological, pharmaceutical or
diagnostic product in that country or in that group of countries.

1.52         “Non-Conformance” means, with respect to a given unit of Compound,
(a) an event that deviates from an approved cGMP requirement with respect to the
applicable Compound, such as a procedure, Specification, or operating parameter,
or that requires an investigation to assess impact to the quality of the
applicable Compound, or (b) that such Compound failed to meet the applicable
representations and warranties set forth in Section 2.3.  Classification of the
Non-Conformance is detailed in the Clinical Quality Agreement.
 
1.53         [***].
 
1.54         [***].
 
1.55         “Other Party” has the meaning set forth in Section 14.2.3.
 
1.56         “Party” has the meaning set forth in the preamble.
 
1.57         “Patent” means a patent, extension, registration, supplementary
protection certificate or the like that issues from a given Patent Application.
 
1.58         “Patent Application” means a patent application (including any
provisional, substitution, divisional, continuation, continuation in part,
reissue, renewal, reexamination, extension, supplementary protection certificate
and the like) in respect of a given invention.
 
1.59         “PD-1 Antagonist” means any small or large molecule that [***].
 
1.60         “Person” means any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or governmental entity.
 
1.61         “Pharmacovigilance Agreement” has the meaning set forth in Section
5.1.
 
1.62         “Project Manager” has the meaning set forth in Section 3.10.1.

1.63         “Protocol” means the written documentation that describes the Study
and sets forth specific activities to be performed as part of the conduct of the
Study.
 
1.64         “Receiving Party” has the meaning set forth in the definition of
Confidential Information.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


6

--------------------------------------------------------------------------------


1.65         “Regulatory Approvals” means, with respect to a Compound or a
Combination and a country, any and all permissions (other than the Manufacturing
approvals) required to be obtained from Regulatory Authorities and any other
competent authority for the development, registration, importation, use
(including use in clinical trials), distribution, sale and marketing of such
Compound or Combination in such country, including any pricing or reimbursement
approvals (even if not legally required to sell Compound or Combination).
 
1.66         “Regulatory Authorities” has the meaning set forth in the
definition of Applicable Law.
 
1.67         “Regulatory Documentation” means, with respect to a Compound (or
Compounds), all submissions to Regulatory Authorities in connection with the
development of such Compound(s), including all INDs and amendments thereto, NDAs
and amendments thereto, drug master files, correspondence with regulatory
agencies, periodic safety update reports, adverse event files, complaint files,
inspection reports and manufacturing records, in each case together with all
supporting documents (including documents that include Clinical Data).
 
1.68         “Related Agreements” means the Pharmacovigilance Agreement and the
Clinical Quality Agreement.
 
1.69         “Rexahn” has the meaning set forth in the preamble.
 
1.70         “Rexahn Background Patents” has the meaning set forth in Section
10.4.1.
 
1.71         “Rexahn Class Compound” means any small or large molecule inhibitor
of phosphorylated p-68.
 
1.72         “Rexahn Compound” means RX-5902 (Supinoxin™), [***].
 
1.73         “Rexahn Inventions” has the meaning set forth in Section 10.2
 
1.74         “Right of Reference” means the “right of reference” defined in 21
CFR 314.3(b), including with regard to a Party, allowing the applicable
Regulatory Authority in a country to have access to relevant information (by
cross-reference, incorporation by reference or otherwise) contained in
Regulatory Documentation (and any data contained therein) filed with such
Regulatory Authority with respect to a Party’s Compound, only to the extent
necessary for the conduct of the Study in such country or as otherwise expressly
permitted or required under this Agreement to enable a Party to exercise its
rights or perform its obligations hereunder.
 
1.75         “SAEs” has the meaning set forth in Section 5.2.
 
1.76         “Sample Testing” means the analyses to be performed by each Party
using the applicable Samples, as described in the Data Sharing and Sample
Testing Schedule.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


7

--------------------------------------------------------------------------------

1.77         “Sample Testing Results” means those data and results arising from
the Sample Testing performed by a Party [***].


1.78         “Samples” means biological specimens collected from subjects
participating in the Study, including urine, blood and tissue samples.
 
1.79         “Specifications” means, with respect to a given Compound, the set
of requirements for such Compound as set forth in the Clinical Quality
Agreement.
 
1.80         “Study” means the Phase II clinical trial described in the Protocol
to evaluate the safety, pharmacokinetics, pharmacodynamics, and/or preliminary
efficacy of the concomitant and/or sequential administration of the combination
of the Merck Compound and the Rexahn Compound in patients with metastatic Triple
Negative Breast Cancer (TNBC) and described herein in Exhibit A.
 
1.81         “Study Completion” means database lock of the Study results.
 
1.82         “Subcontractors” has the meaning set forth in Section 2.4.
 
1.83         [***].
 
1.84         [***].
 
1.85         [***].
 
1.86         “Term” has the meaning set forth in Section 6.1.
 
1.87         “Third Party” means any Person or entity other than Rexahn, Merck
or their respective Affiliates.
 
1.88         “Third Party Infringement” has the meaning set forth in Section
10.1.2(a).
 
1.89         “Third Party Study” has the meaning set forth in Section 3.14.1.
 
1.90         [***].
 
1.91         “Toxicity & Safety Data” means all clinical adverse event
information and/or patient-related safety data included in the Clinical Data, as
more fully described in the Pharmacovigilance Agreement.
 
1.92         “VAT” has the meaning set forth in Section 8.16.1.
 
1.93         “Violation” means that a Party or any of its officers or directors
or any other personnel (or other permitted agents of a Party performing
activities hereunder) has been:  (a) convicted of any of the felonies identified
among the exclusion authorities listed on the U.S. Department of Health and
Human Services, Office of Inspector General (OIG) website, including 42 U.S.C.
1320a-7(a) (http://oig.hhs.gov/exclusions/authorities.asp); (b) identified in
the OIG List of Excluded Individuals/Entities (LEIE) database
(http://exclusions.oig.hhs.gov/) or listed as having an active exclusion in the
System for Award Management (http://www.sam.gov); or (c) listed by any US
Federal agency as being suspended, proposed for debarment, debarred, excluded or
otherwise ineligible to participate in Federal procurement or non-procurement
programs, including under 21 U.S.C. 335a
(http://www.fda.gov/ora/compliance_ref/debar/) ((a), (b) and (c) collectively
the “Exclusions Lists”).
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 
8

--------------------------------------------------------------------------------


2.             Scope of the Agreement.


2.1           Generally.  Each Party shall: (a) contribute to the Study such
resources as are necessary to fulfill its obligations set forth in this
Agreement; and (b) act in good faith in performing its obligations under this
Agreement and each Related Agreement to which it is a Party.
 
2.2           Manufacturing Delay. Each Party shall notify the other Party as
promptly as possible in the event of any Manufacturing delay that is likely to
adversely affect supply of its Compound as contemplated by this Agreement.
 
2.3           Compound Commitments.
 
2.3.1          Rexahn agrees to Manufacture and supply the Rexahn Compound for
purposes of the Study in accordance with Article 8, and Rexahn hereby represents
and warrants to Merck that, at the time of Delivery of the Rexahn Compound, such
Rexahn Compound shall have been Manufactured and supplied in compliance with:
(a) the Specifications for the Rexahn Compound; (b) the Clinical Quality
Agreement; and (c) all Applicable Law, including cGMP and health, safety and
environmental protections.
 
2.3.2          Merck agrees to Manufacture and supply the Merck Compound for
purposes of the Study in accordance with Article 8, and Merck hereby represents
and warrants to Rexahn that, at the time of Delivery of the Merck Compound, such
Merck Compound shall have been Manufactured and supplied in compliance with: (a)
the Specifications for the Merck Compound; (b) the Clinical Quality Agreement;
and (c) all Applicable Law, including cGMP and health, safety and environmental
protections.
 
2.3.3          Without limiting the foregoing, each Party is responsible for
obtaining all regulatory approvals (including facility licenses) that are
required to Manufacture its Compound in accordance with Applicable Law (provided
that, for clarity, Rexahn shall be responsible for obtaining Regulatory
Approvals for the Study as set forth in Section 3.4).
 
2.4           Delegation of Obligations.  Each Party shall have the right to
delegate any portion of its obligations hereunder as follows:  (a) to such
Party’s Affiliates; (b) to Third Parties to the extent related to the
Manufacture of such Party’s Compound; and (c) to Third Parties upon the other
Party’s prior written consent (such consent not to unreasonably withheld). 
[***]  Any and all Third Parties to whom a Party delegates any of its
obligations hereunder are referred to as “Subcontractors”.  Notwithstanding any
delegation of its obligations hereunder, each Party shall remain solely and
fully liable for the performance of its Affiliates and Subcontractors to which
such Party delegates the performance of its obligations under this Agreement. 
Each Party shall ensure that each of its Affiliates and Subcontractors performs
such Party’s obligations pursuant to the terms of this Agreement, including the
Appendices and Schedules attached hereto.  Each Party shall use reasonable
efforts to obtain and maintain copies of documents relating to the obligations
performed by such Affiliates and Subcontractors that are required to be provided
to the other Party under this Agreement.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


9

--------------------------------------------------------------------------------

2.5           Compounds.  This Agreement does not create any obligation on the
part of Merck to provide the Merck Compound for any activities other than the
Study, nor does it create any obligation on the part of Rexahn to provide the
Rexahn Compound for any activities other than the Study.
 
3.             Conduct of the Study.


3.1           Sponsor.  Rexahn shall act as the sponsor of the Study under its
own IND for the Rexahn Compound with a Right of Reference to the IND of the
Merck Compound, as necessary, as further described in Section 3.4; provided,
however, that in no event shall Rexahn file an additional IND for the Study
unless required by Regulatory Authorities to do so.  If a Regulatory Authority
requests an additional IND for the Study, the Parties shall meet and mutually
agree on an approach to address such requirement.
 
3.2           Performance.  Rexahn shall ensure that the Study is performed in
accordance with this Agreement, the Protocol and all Applicable Law, including
GCP.
 
3.3           Debarred Personnel; Exclusions Lists.  Notwithstanding anything to
the contrary contained herein, neither Party shall employ or subcontract with
any Person that is excluded, debarred, suspended, proposed for suspension or
debarment, in Violation or otherwise ineligible for government programs for the
performance of any activities under this Agreement or the Related Agreements. 
Each Party hereby certifies that it has not employed or otherwise used in any
capacity and will not employ or otherwise use in any capacity, the services of
any Person suspended, proposed for debarment, or debarred under United States
law, including 21 USC 335a, or any foreign equivalent thereof, in performing any
activities under this Agreement or the Related Agreements and that such Party
has, as of the Effective Date, screened itself, and its officers and directors,
against the Exclusions Lists and that it has informed the other Party whether it
or any of its officers or directors has been in Violation.  Each Party shall
notify the other Party in writing immediately if any such suspension, proposed
debarment, debarment or Violation occurs or comes to its attention, and shall,
with respect to any Person so suspended, proposed for debarment, debarred or in
Violation, promptly remove such Person from performing in any capacity related
to activities under this Agreement or the Related Agreements.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


10

--------------------------------------------------------------------------------

3.4           Regulatory Matters.  Rexahn shall:  (a) obtain, prior to
initiating the Study, all Regulatory Approvals from all Regulatory Authorities,
ethics committees and/or institutional review boards with jurisdiction over the
Study; and (b) [***] follow all directions from any such Regulatory Authorities,
ethics committees and/or institutional review boards.  Merck shall have the
right (but not the obligation) to participate in any discussions (including
meetings) with a Regulatory Authority regarding matters related to the Study and
the Merck Compound and to collaborate on questions posed to Regulatory
Authorities regarding the design and conduct of the Study.  If a Right of
Reference is necessary for the conduct of the Study or for seeking Regulatory
Approvals involving the Study, each Party shall provide to the other Party a
cross-reference letter or similar communication to the applicable Regulatory
Authority if needed to effectuate the Right of Reference.  Notwithstanding
anything to the contrary in this Agreement, neither Party shall have any right
to access the other Party’s CMC data with respect to such other Party’s
Compound.  Merck shall authorize FDA and other applicable Regulatory Authorities
to cross-reference the appropriate Merck Compound INDs and CTAs to provide data
access to Rexahn sufficient to support conduct of the Study.  If Merck’s CTA is
not available in a given country, Merck will file its CMC data with the
Regulatory Authority for such country, referencing Rexahn’s CTA as appropriate
(however, Rexahn shall have no right to directly access the CMC data).
 
3.5           Documentation.  Rexahn shall maintain reports with respect to the
Study and all related documentation in good scientific manner and in compliance
with Applicable Law.  Rexahn shall provide to Merck all Study information and
documentation reasonably requested by Merck to enable Merck to (a) comply with
any of its legal, regulatory and/or contractual obligations, or respond to any
request by any Regulatory Authority, in each case related to the Merck Compound,
and (b) determine whether the Study has been performed in accordance with this
Agreement.
 
3.6           Copies.  Rexahn shall provide to Merck copies of all Clinical
Data, in electronic form or other mutually agreeable alternate form and on the
timelines specified in the Data Sharing and Sample Testing Schedule (if
applicable) or upon mutually agreeable timelines; provided, however, that a
complete copy of the Clinical Data shall be provided to Merck no later than
[***] following Study Completion.  Rexahn shall ensure that (a) all patient
authorizations and consents required under HIPAA, the EU General Data Protection
Regulation or any other similar Applicable Law in connection with the Study
permit such sharing of Clinical Data with Merck, and (b) it complies with any
applicable safe harbor under Applicable Law related to transferring personal
data in connection with sharing the Clinical Data, including by entering into a
data protection agreement after the Effective Date but prior to initiation of
clinical activities under the Study.
 
3.7           Sample Testing.
 
3.7.1         Rexahn shall provide Samples to Merck as specified in the Protocol
or as agreed to by the Joint Development Committee.  Each Party shall (a) use
the Samples only for the Sample Testing, and (b) conduct the Sample Testing
assigned to such Party on the Data Sharing and Sample Testing Schedule solely in
accordance with the Data Sharing and Sample Testing Schedule and the Protocol. 
All Sample Testing Results shall be [***] under the Sample Testing Results.  If
such assignment cannot or does not occur, including in circumstances where such
assignment is precluded by Applicable Law, the Party with the obligation to
assign hereby grants the other Party [***].  Excluded Merck Results shall be
solely owned by Merck.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


11

--------------------------------------------------------------------------------

3.7.2          [***] Merck shall provide to Rexahn the Sample Testing Results
for the Sample Testing conducted by or on behalf of Merck, in electronic form or
other mutually agreeable [***]
 
3.7.3          [***] Rexahn shall provide to Merck the Sample Testing Results
for the Sample Testing conducted by or on behalf of Rexahn, in electronic form
or other mutually agreeable alternate form, on the timelines specified in the
Data Sharing and Sample Testing Schedule or [***].
 
3.8           Ownership and Use of Clinical Data.
 
3.8.1          All Clinical Data shall be jointly owned by Rexahn and Merck.
[***].
 
3.8.2          Notwithstanding the foregoing, [***] provided, however, that the
foregoing shall not limit or restrict either Party’s ability to (i) use or
disclose the Clinical Data as may be necessary to comply with Applicable Law or
with such Party’s internal policies and procedures with respect to
pharmacovigilance and adverse event reporting, or (ii) share with Third Parties
or Affiliates Toxicity and Safety Data where because of severity, frequency or
lack of reversibility either Party needs to use such Toxicity and Safety Data
with respect to its own Compound or the Combination to ensure patient safety. 
The Parties will furthermore consult and cooperate fully with each other on the
provisions of this Agreement to be redacted in any filings required to be made
by the Parties with the Securities and Exchange Commission or similar
governmental agency in the U.S. or abroad, or as otherwise required by
Applicable Law to protect to the fullest extent possible the Confidential
Information of the Parties.
 
3.8.3          Notwithstanding anything to the contrary in this Section 3.8,
[***].
 
3.8.4          If either Party desires to [***] which is not in accordance with
this Section 3.8, such [***] shall require: (A) the advanced written consent of
the other Party (which shall be at such Party’s sole discretion); and (B) such
Third Party must be under obligations of confidentiality and non-use at least as
stringent as those set forth in Section 9.1 of this Agreement.
 
3.9           Regulatory Submission.  It is understood and acknowledged by the
Parties that positive Clinical Data could be used to obtain label changes for
the Compounds, and each Party may propose a [***] in connection therewith in
accordance with Section 3.14.
 
3.10         Joint Development Committee; Alliance Managers.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


12

--------------------------------------------------------------------------------

3.10.1        The Parties shall form a joint development committee (the “Joint
Development Committee” or “JDC”) made up of an equal number of representatives
of Merck and Rexahn, which shall have responsibility for coordinating all
regulatory and other activities under, and pursuant to, this Agreement.  The JDC
will review and finalize the Protocol in accordance with Section 4.1. Each Party
shall designate a project manager (the “Project Manager”) who shall be
responsible for implementing and coordinating activities and facilitating the
exchange of information between the Parties with respect to the Study and shall
be a member of the JDC.  Other JDC members will be agreed by both Parties.
 
3.10.2        The JDC shall meet as soon as practicable after the Effective Date
and then no less than twice yearly, and more often as reasonably considered
necessary at the request of either Party, to provide an update on the progress
of the Study.  The JDC may meet in person or by means of teleconference,
Internet conference, videoconference or other similar communications equipment. 
Prior to any such meeting, Rexahn’s Project Manager shall provide an update in
writing to Merck’s Project Manager, which update shall contain information about
the overall progress of the Study, recruitment status, interim analysis (if
results available), final analysis (if results available) and other information
relevant to the conduct of the Study.
 
3.10.3        In addition to a Project Manager, each Party shall designate an
alliance manager (the “Alliance Manager”), who shall endeavor to ensure clear
and responsive communication between the Parties and the effective exchange of
information and shall serve as the primary point of contact for any issues
arising under this Agreement.  The Alliance Managers shall have the right to
attend all JDC meetings and may bring to the attention of the JDC any matters or
issues either of them reasonably believes should be discussed and shall have
such other responsibilities as the Parties may mutually agree in writing.
 
3.10.4        In the event that an issue arises and the Alliance Managers cannot
or do not, after good faith efforts, reach agreement on such issue [***] or if
there is a decision to be made by the JDC on which the members of the JDC cannot
unanimously agree [***], the issue shall be elevated to the Vice President of
Clinical Oncology for Merck and the Chief Executive Officer for Rexahn, who
shall confer and use good faith efforts to reach a resolution or consensus.  In
the event such escalation does not result in resolution or consensus [***]: (a)
Merck shall have final decision-making authority with respect to issues related
to the Merck Compound; and (b) Rexahn shall have final decision-making authority
with respect to issues related to the Rexahn Compound [***].  Notwithstanding
the foregoing, neither the JDC nor either Party, in the exercise of their final
decision-making authority, shall have any power to amend or modify the terms or
provisions of this Agreement unless such amendment is duly authorized and
executed in writing by authorized signatories of both Parties.
 
3.11         Certain Memoranda and Reports.  Without limiting any other
provision of this Agreement requiring Rexahn to provide to Merck documentation
related to the Study, Rexahn shall provide to Merck drafts and final versions of
the top-line results memorandum and final study report for the Study as
described below.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



13

--------------------------------------------------------------------------------


3.11.1        Top-Line Results Memo.  Promptly following Study Completion,
Rexahn shall provide to Merck an electronic draft of the top-line results
memorandum for the Study, and Merck shall have [***] to provide comments
thereon. Rexahn shall consider in good faith any comments provided by Merck on
such draft top-line results memorandum and shall not include any statements
therein relating to the Merck Compound that have not been approved by Merck. 
Rexahn shall deliver to Merck a final version of the top-line results memorandum
promptly following finalization thereof.
 
3.11.2        Final Study Report.  Rexahn shall provide Merck with an electronic
draft of the final study report promptly, but in no case later than [***]
following Study Completion, and Merck shall [***] to provide comments thereon. 
Rexahn shall consider in good faith any comments provided by Merck on the draft
final study report and shall not include any statements therein relating to the
Merck Compound that have not been approved by Merck.  Rexahn shall deliver to
Merck a final version of the final study report promptly following finalization
thereof (the “Final Study Report”).
 
3.12         Relationship.  Except as expressly set forth in this Agreement,
nothing in this Agreement shall: (a) prohibit either Party from performing
clinical studies other than the Study relating to its own Compound, either
individually or in combination with any other compound or product, in any
therapeutic area; or (b) create an exclusive relationship between the Parties
with respect to any Compound. Each Party acknowledges and agrees that nothing in
this Agreement shall be construed as a representation or inference that the
other Party will not develop for itself, or enter into business relationships
with other Third Parties regarding, any products, programs, studies (including
combination studies), technologies or processes that are similar to or that may
compete with the Combination or any other product, program, technology or
process, including with respect to Rexahn Class Compounds or PD-1 Antagonists,
provided that [***] are not used or disclosed in connection therewith in
violation of this Agreement.
 
3.13         Licensing.  Nothing in this Agreement shall prohibit or restrict a
Party from licensing, assigning or otherwise transferring to an Affiliate or
Third Party such Party’s Compound or any Inventions, [***], owned solely by such
Party. A Party may license, assign or transfer to an Affiliate or Third Party
such Party’s interest in the [***], and in connection therewith share the shared
Sample Testing Results owned by the other Party, solely to the extent such
licensee, assignee or transferee agrees in writing to be bound by the terms of
this Agreement with respect to such [***] and shared Sample Testing Results. 
For purposes of clarity, any assignment or transfer of this Agreement must
comply with Section 18 of this Agreement.
 
3.14         [***].
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


14

--------------------------------------------------------------------------------

4.             Protocol, Statistical Analysis Plan and Informed Consent; Certain
Covenants.


4.1           Protocol and Statistical Analysis Plan.  A synopsis of the initial
Protocol for the Study has been agreed to by the Parties as of the Effective
Date and is attached hereto as Exhibit A.  Through the JDC, Rexahn shall (a)
provide any draft versions of the Protocol or statistical analysis plan (and any
subsequent revisions thereof) to Merck for Merck’s review and comment, (b)
consider in good faith any changes to the draft Protocol or statistical analysis
plan requested by Merck, and (c) incorporate any changes requested by Merck with
respect to the Merck Compound.  Any proposed final version of the Protocol [***]
having any amendment from that of Exhibit A related to the Merck Compound) or
statistical analysis plan shall be submitted by Rexahn to the JDC for final
approval.  To the extent the JDC cannot agree unanimously on the Protocol or
statistical analysis submitted for final approval: (i) Rexahn shall have final
decision-making authority with respect to matters in the Protocol or statistical
analysis plan related to [***] (ii) Merck shall have final decision-making
authority with respect to matters in the Protocol or statistical analysis plan
related to [***] and (iii) all other matters in respect of the Protocol or
statistical analysis plan on which the JDC cannot agree shall be resolved in
accordance with Section 3.10.4.  Once the final Protocol has been approved in
accordance with this Section 4.1, any material changes to such approved final
Protocol or statistical analysis plan (other than material changes relating
solely to the Rexahn Compound) and any changes to the final Protocol (whether or
not material) or statistical analysis plan relating to the Merck Compound shall
require Merck’s prior written consent.  Any such proposed changes will be sent
in writing to Merck’s Project Manager and Merck’s Alliance Manager.  Merck will
provide such consent, or a written explanation for why such consent is being
withheld, [***] of receiving a copy of Rexahn’s requested changes.
 
4.1.1          Notwithstanding anything to the contrary contained herein, Merck,
in its sole discretion, shall have the sole right to determine the dose and
dosing regimen for the Merck Compound and shall have the final decision on all
matters relating to the Merck Compound (including quantities of Merck Compound
to be supplied pursuant to Article 8) and any information regarding the Merck
Compound included in the Protocol.
 
4.1.2          Notwithstanding anything to the contrary contained herein,
Rexahn, in its sole discretion, shall have the sole right to determine the dose
and dosing regimen for the Rexahn Compound and shall have the final decision on
all matters relating to the Rexahn Compound (including quantities of Rexahn
Compound to be supplied pursuant to Article 8) and any information regarding the
Rexahn Compound included in the Protocol.
 
4.2           Informed Consent.  Rexahn shall prepare the patient informed
consent form for the Study (which shall include provisions regarding the use of
Samples in Sample Testing) in consultation with Merck (it being understood and
agreed that the portion of the informed consent form relating to the Sample
Testing of the Merck Compound shall be provided to Rexahn by Merck).  Any
proposed changes to such form that relate to the Merck Compound, including
Sample Testing of the Merck Compound, shall be subject to Merck’s prior written
consent.  Any such proposed changes will be sent in writing to Merck’s Project
Manager and Merck’s Alliance Manager. Merck will provide such consent, or a
written explanation for why such consent is being withheld, within [***]
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


15

--------------------------------------------------------------------------------

4.3           Financial Disclosure.  Rexahn shall (a) track and collect
financial disclosure information from all “clinical investigators” involved in
the Study and (b) prepare for submission (and submit as applicable) the
certification and/or disclosure of the same in accordance with all Applicable
Law, including, but not limited to, Part 54 of Title 21 of the United States
Code of Federal Regulations (Financial Disclosure by Clinical Investigators) and
related FDA Guidance Documents. Prior to the initiation of clinical activities
under the Study, but in any event [***] the Parties shall determine whether
Rexahn shall track and collect from all “clinical investigators” involved in the
Study separate certification and/or disclosure forms for each of Merck and
Rexahn or one (1) “combined” certification and/or disclosure form for both Merck
and Rexahn. For purposes of this Section 4.3, the term “clinical investigators”
shall have the meaning set forth in Part 54.2(d) of Title 21 of the United
States Code of Federal Regulations.
 
4.4           Transparency Reporting.
 
4.4.1          With respect to any annual reporting period in which Rexahn is
not an entity that is required to make a Transparency Report under Applicable
Law, Rexahn will: (a) notify Merck, in writing, [***] that Rexahn is not so
required; and (b) during such reporting period Rexahn will track and provide to
Merck data regarding payments or other transfers of value by Rexahn to health
care providers and health care professionals, but only to the extent such
payments or other transfers of value were required, instructed, directed or
otherwise caused by Merck pursuant to this Agreement in the format requested by
Merck and provided on a basis to be agreed upon by both Parties.  Rexahn
represents and warrants that any data provided by Rexahn to Merck pursuant to
Section 4.4.1(b) above will be complete and accurate to the best of Rexahn’s
knowledge.
 
4.4.2          With respect to any annual reporting period in which Rexahn is
required to make a Transparency Report under Applicable Law, Rexahn will provide
to Merck, in writing, Rexahn’s point of contact for purposes of receiving
information from Merck pursuant to this Section 4.4, along with such contact’s
full name, email address, and telephone number. Rexahn may update such contact
from time to time by notifying Merck in writing pursuant to Section 22
(Notices).  Where applicable, Merck will provide to such Rexahn contact all
information regarding the value of the Merck Compound provided for use in the
Study and any other information that may be required for Rexahn to satisfy its
obligations under Applicable Law for such reporting.  In the event that the
value of the Merck Compound provided pursuant to this Section 4.4.2 changes,
Merck shall notify Rexahn of such revised value and the effective date thereof.
 
4.4.3          For purposes of this Section 4.4, “Transparency Report” means a
transparency report in connection with reporting payments and other transfers of
value made to health care providers or health care professionals, including, as
applicable and without limitation, Study sites, investigators, steering
committee members, data monitoring committee members, and consultants in
connection with the Study in accordance with reporting requirements under
Applicable Law, including, without limitation, the Physician Payment Sunshine
Act and state gift laws, and the European Federation of Pharmaceutical
Industries and Associations Disclosure Code, or a Party’s applicable policies.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


16

--------------------------------------------------------------------------------

5.             Adverse Event Reporting.
 
5.1           Pharmacovigilance Agreement.  Rexahn will be solely responsible
for compliance with all Applicable Laws pertaining to safety reporting to the
Rexahn IND for the Study.  The Parties (or their respective Affiliates) will
execute a pharmacovigilance agreement (the “Pharmacovigilance Agreement”) prior
to the initiation of clinical activities under the Study, but in any event [***]
to ensure the exchange of relevant safety data within appropriate timeframes and
in an appropriate format to enable the Parties to fulfill local and
international regulatory reporting obligations and to facilitate appropriate
safety reviews.  In the event of any inconsistency between the terms of this
Agreement and the Pharmacovigilance Agreement, the terms of this Agreement shall
control. The Pharmacovigilance Agreement will include safety data exchange
procedures governing the coordination of collection, investigation, reporting,
and exchange of information concerning any adverse experiences, pregnancy
reports, and any other safety information arising from or related to the use of
the Merck Compound and Rexahn Compound in the Study, consistent with Applicable
Law.  Such guidelines and procedures shall be in accordance with, and enable the
Parties and their Affiliates to fulfill, local and international regulatory
reporting obligations to Regulatory Authorities.
 
5.2           Transmission of SAEs.  Rexahn will transmit to Merck all serious
adverse events (“SAEs”) as follows:
 
5.2.1          For drug-related fatal and life-threatening SAEs, Rexahn will
send a processed case (on a CIOMS-1 form in English) [***] by Rexahn of such
SAEs.
 
5.2.2          For all other SAEs, including non-drug-related fatal and
life-threatening SAEs, Rexahn will send a processed case (on a CIOMS-1 form in
English) [***] by Rexahn of such SAEs.
 
6.             Term and Termination.
 
6.1           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue in full force and effect until delivery of the Final
Study Report by Rexahn to Merck, unless terminated earlier by either Party
pursuant to this Article 6 (the “Term”).
 
6.2           Merck Termination for Safety.  In the event that Merck in good
faith believes that the Merck Compound is being used in the Study in an unsafe
manner, Merck shall provide written notice thereof to Rexahn including a
detailed description of the reasons for Merck’s concerns and any changes to the
Protocol or other actions as applicable, requested by Merck in order to address
such concerns.  If Rexahn fails to, promptly after receipt of Merck’s written
notice, incorporate changes into the Protocol requested by Merck to address such
issue [***] or to otherwise address such issue reasonably and in good faith,
Merck may terminate this Agreement and the supply of the Merck Compound
immediately upon written notice to Rexahn.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


17

--------------------------------------------------------------------------------


6.3           Termination for Material Breach.  Either Party may terminate this
Agreement if the other Party commits a material breach of this Agreement, and
such material breach continues for [***] from the non-breaching Party; provided
that if such material breach cannot reasonably be cured [***] the breaching
Party shall be given a reasonable period of time to cure such breach;
provided further, that if such material breach is incapable of cure, then the
notifying Party may terminate this Agreement effective after the expiration of
such [***].
 
6.4           Termination for Patient Safety.  If either Party determines in
good faith, based on a review of the Clinical Data, or other Study-related
Know-How or other information, that the Study may unreasonably affect patient
safety, such Party shall promptly notify the other Party of such determination. 
The Party receiving such notice may propose modifications to the Study to
address the safety issue identified by the other Party and, if the notifying
Party agrees, shall act to implement immediately such modifications; provided,
however, that if the notifying Party, in its sole discretion, believes that
there is imminent danger to patients, such Party need not wait for the other
Party to propose modifications and may instead terminate this Agreement
immediately upon written notice to such other Party.  Furthermore, if the
notifying Party, in its sole discretion, believes that any modifications
proposed by the other Party will not resolve the patient safety issue, such
Party may terminate this Agreement effective upon written notice to such other
Party.
 
6.5           Termination for Regulatory Action; Other Reasons.  Either Party
may terminate this Agreement immediately upon written notice to the other Party
in the event that any Regulatory Authority takes any action, or raises any
objection, that prevents the terminating Party from supplying its Compound for
purposes of the Study or that any Regulatory Authority revokes or suspends the
Regulatory Approvals necessary to conduct the Study or requires that the Study
be terminated or suspended.  Additionally, either Party shall have the right to
terminate this Agreement immediately upon written notice to the other Party in
the event that it determines in its sole discretion to withdraw any applicable
Regulatory Approval for its Compound or to discontinue development of its
Compound, for medical, scientific or legal reasons.
 
6.6           Termination related to Anti-Corruption Obligations.  Either Party
shall have the right to terminate this Agreement immediately upon written notice
to the other Party, if such other Party fails to perform any of its obligations
under Section 13.4 or breaches any representation or warranty contained in
Section 13.4.  Except as set forth in Section 6.11, the non-terminating Party
shall have no claim against the terminating Party for compensation for any loss
of whatever nature by virtue of the termination of this Agreement in accordance
with this Section 6.6.
 
6.7           Return of Merck Compound.  In the event that this Agreement is
terminated, or in the event Rexahn remains in possession (including through any
Affiliate or Subcontractor) of Merck Compound at the time this Agreement
expires, Rexahn shall, at Merck’s sole discretion, promptly either return or
destroy all unused Merck Compound pursuant to Merck’s instructions.  If Merck
requests that Rexahn destroy the unused Merck Compound, Rexahn shall provide
written certification of such destruction.  Notwithstanding the foregoing, (a)
in the event this Agreement is terminated by Merck pursuant to Section 6.2,
Section 6.3 or Section 6.6 and Merck requests that all unused Merck Compound be
returned or destroyed, Rexahn shall promptly return to Merck or destroy the
unused Merck Compound [***], or (b) in the event this Agreement is terminated by
Rexahn pursuant to Section 6.3 or Section 6.6 and Merck requests that all unused
Merck Compound be returned or destroyed, Rexahn shall promptly return to Merck
or destroy the unused Merck Compound [***].
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


18

--------------------------------------------------------------------------------


6.8           Survival.  The provisions of Sections 3.4 through 3.8 (inclusive),
3.13, 3.14, 6.7 through 6.11 (inclusive), 8.5.2, 8.11, 8.14 through 8.16
(inclusive), 12.2, 13.4.6, 13.5, 14.2, and 14.3, and Articles 1, 5, 9 through 12
(inclusive), 17, and 20 through 25 (inclusive) shall survive the expiration or
termination of this Agreement.
 
6.9           No Prejudice.  Termination of this Agreement shall be without
prejudice to any claim or right of action of either Party against the other
Party for any prior breach of this Agreement.
 
6.10         Confidential Information.  Upon termination of this Agreement, each
Party and its Affiliates shall promptly return to the Disclosing Party or
destroy any Confidential Information of the Disclosing Party [***] furnished to
the Receiving Party by the Disclosing Party; provided, however that the
Receiving Party may retain one copy of such Confidential Information in its
confidential files, solely for purposes of exercising the Receiving Party’s
rights hereunder, satisfying its obligations hereunder or complying with any
legal proceeding or requirement with respect thereto, and provided further that
the Receiving Party shall not be required to erase electronic files created in
the ordinary course of business during automatic system back-up procedures
pursuant to its electronic record retention and destruction practices that apply
to its own general electronic files and information so long as such electronic
files are (a) maintained only on centralized storage servers (and not on
personal computers or devices), (b) not accessible by any of its personnel
(other than its information technology specialists), and (c) are not otherwise
accessed subsequently except with the written consent of the Disclosing Party or
as required by law or legal process.  Such retained copies of Confidential
Information shall remain subject to the confidentiality and non-use obligations
herein.
 
6.11         Manufacturing Costs.  [***].
 
7.             Costs of Study.
 
The Parties agree that: (a) Merck shall provide the Merck Compound for use in
the Study, as described in Article 8 below; (b) [***]; and (c) Rexahn shall
bear[***]other costs associated with the conduct of the Study[***].
 
8.            Supply and Use of the Compounds.
 
8.1           Supply of the Compounds.  Subject to the terms and conditions of
this Agreement, each of Rexahn and Merck will use commercially reasonable
efforts to supply, or cause to be supplied, the quantities of its respective
Compound as are set forth in Exhibit B, on the timelines set forth in Exhibit B,
in each case for use in the Study; provided, however, that no Merck Compound
shall be Delivered until after an IND has been obtained by Rexahn in accordance
with Section 3.1.  If the Protocol is changed in accordance with Article 4 in
such a manner that may affect the quantities of Compound to be provided or the
timing for providing such quantities, the Parties shall amend Exhibit B to
reflect any changes required to be consistent with the Protocol.  Each Party
shall also provide to the other Party a contact person for the supply of its
Compound under this Agreement.  Notwithstanding the foregoing, or anything to
the contrary herein, in the event that a Party is: (a) not supplying its
Compound in accordance with the terms of this Agreement, then the other Party
shall have no obligation to supply its Compound; or (b) allocating under Section
8.10, then the other Party may allocate proportionally.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



19

--------------------------------------------------------------------------------


8.2           Clinical Quality Agreement.  Within [***] days after the Effective
Date of this Agreement, but in any event before any supply of Merck Compound
hereunder, the Parties (or their respective Affiliates) shall enter into a
quality agreement that shall address and govern issues related to the quality of
clinical drug supply to be supplied by the Parties for use in the Study (the
“Clinical Quality Agreement”).  In the event of any inconsistency between the
terms of this Agreement and the Clinical Quality Agreement, the terms of this
Agreement shall control. The Clinical Quality Agreement shall, among other
things:  (a) detail classification of any Compound found to have a
Non-Conformance; (b) include criteria for Manufacturer’s Release and related
certificates and documentation; (c) include criteria and timeframes for
acceptance of Merck Compound; (d) include procedures for the resolution of
disputes regarding any Compounds found to have a Non-Conformance; and (e)
include provisions governing the recall of Compounds.
 
8.3           Minimum Shelf Life Requirements.  Each Party shall use
commercially reasonable efforts to supply its Compound hereunder with an
adequate remaining shelf life at the time of Delivery to meet the Study
requirements.
 
8.4           Provision of Compounds.
 
8.4.1          Merck will, at its own cost, deliver the Merck Compound [***] to
Rexahn’s, or its designee’s, location as specified by Rexahn (“Delivery” with
respect to such Merck Compound).  Title and risk of loss for the Merck Compound
shall transfer from Merck to Rexahn at Delivery.  All costs associated with the
subsequent transportation, warehousing and distribution of Merck Compound shall
be borne by Rexahn.  Rexahn will, or will cause its designee to: (a) take
delivery of the Merck Compound supplied hereunder; (b) perform the acceptance
(including testing) procedures allocated to it under the Clinical Quality
Agreement; (c) subsequently label and pack the Merck Compound (in accordance
with Section 8.5), and promptly ship the Merck Compound to the Study sites for
use in the Study, in compliance with cGMP, GCP and other Applicable Law and the
Clinical Quality Agreement; and (d) provide, from time to time at the reasonable
request of Merck, the following information: any applicable chain of custody
forms, in-transport temperature recorder(s), records and receipt verification
documentation, such other transport or storage documentation as may be
reasonably requested by Merck, and usage and inventory reconciliation
documentation related to the Merck Compound.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


20

--------------------------------------------------------------------------------

8.4.2          Rexahn is solely responsible, at its own cost, for supplying
(including all Manufacturing, acceptance and release testing) the Rexahn
Compound for the Study, and the subsequent handling, storage, transportation,
warehousing and distribution of the Rexahn Compound supplied hereunder.  Rexahn
shall ensure that all such activities are conducted in compliance with cGMP, GCP
and other Applicable Law and the Clinical Quality Agreement.  For purposes of
this Agreement, the “Delivery” of a given quantity of the Rexahn Compound shall
be deemed to occur when such quantity is packaged for shipment to a Study site.
 
8.5           Labeling and Packaging; Use, Handling and Storage.
 
8.5.1          The Parties’ obligations with respect to the labeling and
packaging of the Compounds are as set forth in the Clinical Quality Agreement. 
Notwithstanding the foregoing or anything to the contrary contained herein,
Merck shall provide the Merck Compound to Rexahn in the form of unlabeled vials,
and Rexahn shall be responsible for labeling, packaging and leafleting such
Merck Compound in accordance with the terms and conditions of the Clinical
Quality Agreement and otherwise in accordance with all Applicable Law, including
cGMP, GCP, and health, safety and environmental protections.
 
8.5.2          Rexahn shall: (a) use the Merck Compound solely for purposes of
performing the Study; (b) not use the Merck Compound in any manner that is
inconsistent with this Agreement or for any commercial purpose; and (c) label,
use, store, transport, handle and dispose of the Merck Compound in compliance
with Applicable Law and the Clinical Quality Agreement, as well as all written
instructions of Merck.  Rexahn shall not reverse engineer, reverse compile,
disassemble or otherwise attempt to derive the composition or underlying
information, structure or ideas of the Merck Compound, and in particular shall
not analyze the Merck Compound by physical, chemical or biochemical means except
as necessary to perform its obligations under the Clinical Quality Agreement.
 
8.6           Product Specifications.  A certificate of analysis shall accompany
each shipment of the Merck Compound to Rexahn.  Upon request, Rexahn shall
provide Merck with a certificate of analysis covering each shipment of Rexahn
Compound used in the Study.
 
8.7           Changes to Manufacturing.  Each Party may make changes from time
to time to its Compound or the Manufacturing Site, provided that such changes
shall be in accordance with the Clinical Quality Agreement.
 
8.8           Product Testing; Noncompliance.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


21

--------------------------------------------------------------------------------

8.8.1          After Manufacturer’s Release.  After Manufacturer’s Release of
the Merck Compound and concurrently with Delivery of the Compound to Rexahn,
Merck shall provide Rexahn with such certificates and documentation as are
described in the Clinical Quality Agreement.  Rexahn shall, within the time
defined in the Clinical Quality Agreement, perform, with respect to the Merck
Compound, the acceptance (including testing) procedures allocated to it under
the Clinical Quality Agreement.  Subject to Section 2.3.2, Rexahn shall be
responsible for taking all steps necessary to determine that Merck Compound or
Rexahn Compound, as applicable, is suitable for release before making such Merck
Compound or Rexahn Compound, as applicable, available for human use, and Merck
shall provide cooperation or assistance as reasonably requested by Rexahn in
connection with such determination with respect to the Merck Compound.  Rexahn
shall be responsible for storage and maintenance of the Merck Compound until it
is tested and/or released, which storage and maintenance shall be in compliance
with (a) the Specifications for the Merck Compound, the Clinical Quality
Agreement and Applicable Law and (b) any written specific storage and
maintenance requirements as may be provided by Merck from time to time.  Rexahn
shall be responsible for any failure of the Merck Compound to meet the
Specifications to the extent caused by shipping, storage or handling conditions
after Delivery to Rexahn hereunder.
 
8.8.2          Non-Conformance.
 
(a)             In the event that either Party becomes aware that any Compound
may have a Non-Conformance, despite testing and quality assurance activities
(including any activities conducted by the Parties under Section 8.8.1), such
Party shall immediately notify the other Party in accordance with the procedures
of the Clinical Quality Agreement.  The Parties shall investigate any
Non-Conformance in accordance with Section 8.9 (Investigations) and any
discrepancy between them shall be resolved in accordance with Section 8.8.3.
 
(b)             In the event that any proposed or actual shipment of the Merck
Compound (or portion thereof) shall be agreed or determined to have a
Non-Conformance at the time of Delivery to Rexahn, then unless otherwise agreed
to by the Parties, Merck shall replace such Merck Compound as is found to have a
Non-Conformance (with respect to Merck Compound that has not yet been
administered in the course of performing the Study).  Unless otherwise agreed to
by the Parties in writing, the sole and exclusive remedies of Rexahn with
respect to any Merck Compound that is found to have a Non-Conformance at the
time of Delivery shall be (i) [***] provided that, for clarity, Rexahn shall not
be deemed to be waiving any rights under Section 8.15.  In the event Merck
Compound is lost or damaged by Rexahn after Delivery, Merck shall provide
additional Merck Compound (if available for the Study) to Rexahn; provided that
Rexahn shall [***] of such replaced Merck Compound; and provided further that
Merck shall have no obligation to [***].  Except as set forth in the foregoing
sentence, Merck shall have no obligation to provide replacement Merck Compound
for any Merck Compound supplied hereunder other than such Merck Compound as has
been agreed or determined to have a Non-Conformance at the time of Delivery to
Rexahn.
 
(c)             Rexahn shall be responsible for, and Merck shall have no
obligation or liability with respect to, any Rexahn Compound supplied hereunder
that is found to have a Non-Conformance.  Rexahn shall replace any Rexahn
Compound as is found to have a Non-Conformance (with respect to Rexahn Compound
that has not yet been administered in the course of performing the Study). 
Unless otherwise agreed to by the Parties in writing, the sole and exclusive
remedies of Merck with respect to any Rexahn Compound that is found to have a
Non-Conformance at the time of Delivery shall be (i) [***], (ii) [***], and
(iii) [***] provided that, for clarity, Merck shall not be deemed to be waiving
any rights under Section 8.15.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


22

--------------------------------------------------------------------------------


8.8.3          Resolution of Discrepancies.  Disagreements regarding any
determination of Non-Conformance by Rexahn shall be resolved in accordance with
the provisions of the Clinical Quality Agreement.
 
8.9           Investigations.  The process for investigations of any
Non-Conformance shall be handled in accordance with the Clinical Quality
Agreement.
 
8.10         Shortage; Allocation.  In the event that a Party’s Compound is in
short supply such that a Party reasonably believes in good faith that it will
not be able to fulfill its supply obligations hereunder with respect to its
Compound, such Party will provide prompt written notice to the other Party
thereof (including the shipments of Compound hereunder expected to be impacted
and the quantity of its Compound that such Party reasonably determines it will
be able to supply) and the Parties will promptly discuss such situation
(including how the quantity of Compound that such Party is able to supply
hereunder will be allocated within the Study).  In such event, the Party
experiencing such shortage shall (i) use its commercially reasonable efforts to
remedy the situation giving rise to such shortage and to take action to minimize
the impact of the shortage on the Study, and (ii) [***].
 
8.11         Records; Audit Rights.  Rexahn shall maintain complete and accurate
records pertaining to its use and disposition of Merck Compound (including its
storage, shipping (cold chain) and chain of custody activities) and, upon
request of Merck, shall make such records open to review by Merck for the
purpose of conducting investigations for the determination of Merck Compound
safety and/or efficacy and Rexahn’s compliance with this Agreement with respect
to the Merck Compound.
 
8.12         Quality.  Quality matters related to the Manufacture of the
Compounds shall be governed by the terms of the Clinical Quality Agreement in
addition to the relevant quality provisions of this Agreement.
 
8.13         Quality Control.  Each Party shall implement and perform operating
procedures and controls for sampling, stability and other testing of its
Compound, and for validation, documentation and release of its Compound and such
other quality assurance and quality control procedures as are required by the
Specifications, cGMPs and the Clinical Quality Agreement.
 
8.14         Audits and Inspections.  The Parties’ audit and inspection rights
related to this Agreement shall be governed by the terms of the Clinical Quality
Agreement.
 
8.15         Recalls.  Recalls of the Compounds shall be governed by the terms
of the Clinical Quality Agreement.
 
8.16         VAT.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



23

--------------------------------------------------------------------------------


8.16.1        It is understood and agreed between the Parties that any payments
made and any other consideration given under this Agreement are each exclusive
of any value added or similar tax (“VAT”), which shall be added thereon as
applicable and at the relevant rate.  Subject to Section 8.16.1, where VAT is
properly charged by the supplying Party and added to a payment made or other
consideration provided (as applicable) under this Agreement, the Party making
the payment or providing the other consideration (as applicable) will pay the
amount of VAT properly chargeable only on receipt of a valid tax invoice from
the supplying Party issued in accordance with the laws and regulations of the
country in which the VAT is chargeable.  Each Party agrees that it shall provide
to the other Party any information and copies of any documents within its
Control to the extent reasonably requested by the other Party for the purposes
of (i) determining the amount of VAT chargeable on any supply made under this
Agreement, (ii) establishing the place of supply for VAT purposes, or (iii)
complying with its VAT reporting or accounting obligations.
 
8.16.2        Where one Party or its Affiliate (the “First Party”) is treated as
making supply of goods or services in a particular jurisdiction (for VAT
purposes) for no consideration, and the other Party or its Affiliate (the
“Second Party”) is treated as receiving such supply in the same jurisdiction,
thus resulting in an amount of VAT being properly chargeable on such supply, the
Second Party shall only be obliged to pay to the First Party the amount of VAT
properly chargeable on such supply (and no other amount). The Second Party shall
pay such VAT to the First Party on receipt of a valid VAT invoice from the First
Party (issued in accordance with the laws and regulations of the jurisdiction in
which the VAT is properly chargeable). Each Party agrees to (i) use its
reasonable efforts to determine and agree the value of the supply that has been
made and, as a result, the corresponding amount of VAT that is properly
chargeable and (ii) provide to the other Party any information or copies of
documents in its Control as are reasonably necessary to evidence that such
supply will take, or has taken, place in the same jurisdiction (for VAT
purposes).
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


24

--------------------------------------------------------------------------------


9.             Confidentiality.
 
9.1           Confidential Information.  Subject to Sections 3.8 and 13.4.8,
Rexahn and Merck agree to hold in confidence any Confidential Information
provided by or on behalf of the other Party, and neither Party shall use
Confidential Information of the other Party except to fulfill such Party’s
obligations under this Agreement or exercising its rights.  Without limiting the
foregoing, the Receiving Party may not, without the prior written permission of
the Disclosing Party, disclose any Confidential Information of the Disclosing
Party to any Third Party except to the extent disclosure (i) is required by
Applicable Law; (ii) is pursuant to the terms of this Agreement; or (iii) is
necessary for the conduct of the Study, and in each case ((i) through (iii))
provided that the Receiving Party shall provide reasonable advance notice to the
Disclosing Party before making such disclosure.  For the avoidance of doubt,
Rexahn may, without Merck’s consent, disclose Confidential Information to
clinical trial sites and clinical trial investigators performing the Study,
Subcontractors, the data safety monitoring and advisory board relating to the
Study, and Regulatory Authorities working with Rexahn on the Study, in each case
to the extent necessary for the performance of the Study and provided that such
Persons (other than governmental entities) are bound by an obligation of
confidentiality at least as stringent as the obligations contained herein.
 
9.2           Inventions.  Notwithstanding the foregoing: (i) Inventions that
constitute Confidential Information and are jointly owned by the Parties, shall
constitute the Confidential Information of both Parties and each Party shall
have the right to use and disclose such Confidential Information consistent with
Articles 10, 11 and 12; and (ii) Inventions that constitute Confidential
Information and are solely owned by one Party shall constitute the Confidential
Information of that Party and each Party shall have the right to use and
disclose such Confidential Information consistent with Articles 10, 11 and 12.
 
9.3           Personal Identifiable Data.  All Confidential Information
containing personal identifiable data shall be handled in accordance with all
data protection and privacy laws, rules and regulations applicable to such data.
 
The Parties agree that the material terms of this Agreement are the Confidential
Information of both Parties, subject to the exceptions in Section 9.1 and
Section 9.2.
 
10.           Intellectual Property.
 
10.1         [***].
 
(d)            Except as expressly provided in Section 10.1.1(c) and in
furtherance and not in limitation of Section 9.1, each Party agrees to make no
Patent Application based on the other Party’s Confidential Information, and to
give no assistance to any Third Party for such application, without the other
Party’s prior written authorization.
 
10.1.2       Patent Enforcement.
 

[***] INDICATES MORE THAN ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



25

--------------------------------------------------------------------------------

(a)             Each Party shall promptly notify the other in writing of any
actual or threatened infringement or misappropriation by a Third Party of any
[***] of which such Party becomes aware (“Third Party Infringement”).
 
(b)             Rexahn shall have the first right to initiate legal action to
enforce all [***].  In the event that Rexahn fails to initiate or defend such
action by the earlier of (i) [***] after first being notified or made aware of
such Third Party Infringement and (ii) [***] before the expiration for
initiating or defending such action, Merck shall have the right to initiate or
defend such action at its sole expense.
 
(c)             Merck shall have the first right to initiate legal action to
enforce all [***].  In the event that Merck fails to initiate or defend such
action by the earlier of (i) [***] after first being notified or made aware of
such Third Party Infringement and (ii) [***] before the expiration for
initiating or defending such action, Rexahn shall have the right to do so at its
sole expense.
 
(d)             The Parties shall cooperate in good faith to jointly control
legal action to enforce all [***] against any Third Party Infringement where
such Third Party Infringement results from the development or sale of a
product(s) that [***]. Notwithstanding the foregoing, either Party shall have
the right to opt-out of controlling such legal action by providing written
notice to the other Party by the earliest of (1) [***] after first being noticed
of such Third Party Infringement, (2) [***] before the expiration date for
filing such action, (3) [***] before the expiration date for filing an answer to
a complaint in a declaratory judgment action, and (4) [***] after receipt of an
application to the FDA under Section 351(k) of the U.S. Public Health Services
Act (42 U.S.C. 262(k)), or to a similar agency under any similar provisions in
another country, seeking approval of a biosimilar or interchangeable biological
product of the Merck Compound, whichever comes first.
 
(e)             If one Party brings any prosecution or enforcement action or
proceeding against a Third Party with respect to [***] the second Party agrees
to be joined as a party plaintiff where necessary and to give the first Party
reasonable assistance and authority to file and prosecute the suit.  The costs
and expenses of the Party bringing suit under this Section 10.1.2 shall be borne
by such Party, and any damages or other monetary awards recovered relating to
[***] shall be [***]. A settlement or consent judgment or other voluntary final
disposition of a suit under this Section 10.1.2 may not be entered into without
the consent of the Party not bringing the suit.
 
10.2         Inventions Owned by Rexahn.  Notwithstanding anything to the
contrary contained in Section 10.1, the Parties agree that all rights to
Inventions relating solely to, or covering solely, the Rexahn Compound [***] are
the exclusive property of Rexahn (“Rexahn Inventions”).  Rexahn shall (a) be
entitled to file and prosecute in its own name Patent Applications in respect of
Rexahn Inventions and (b) own Patents that issue from any such Patent
Applications in respect of Rexahn Inventions.  [***] Merck hereby assigns its
right, title and interest to any and all Rexahn Inventions to Rexahn.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


26

--------------------------------------------------------------------------------

10.3         Inventions Owned by Merck.  Notwithstanding anything to the
contrary contained in Section 10.1, the Parties agree that all rights to
Inventions relating solely to, or covering solely, the Merck Compound [***] are
the exclusive property of Merck (“Merck Inventions”).  Merck shall (a) be
entitled to file and prosecute in its own name Patent Applications in respect of
Merck Inventions and (b) own Patents that issue from any such Patent
Applications in respect of Merck Inventions. [***] Rexahn hereby assigns its
right, title and interest to any and all Merck Inventions to Merck.
 
10.4         Mutual Freedom to Operate for Combination Inventions.
 
10.4.1        Rexahn License to Merck.  Rexahn hereby grants to Merck a
non-exclusive, worldwide, royalty-free, fully paid-up, transferable and
sublicensable license to any patent Controlled by Rexahn that [***] (the “Rexahn
Background Patents”) solely for the purposes of: [***] provided, however, that
in no event shall Merck or their assignee or sublicensee have the right to
exploit Rexahn Background Patents to sell the Rexahn Compound or any Rexahn
Class Compound, either alone or as part of a combination (including the
Combination).
 
10.4.2        Merck License to Rexahn.  Merck hereby grants to Rexahn a
non-exclusive, worldwide, royalty-free, fully paid-up, transferable and
sublicensable license to any patent Controlled by Merck that [***] (the “Merck
Background Patents”) solely for the purposes of: [***] provided, however, that
in no event shall Rexahn or their assignee or sublicensee have the right to
exploit Merck Background Patents to sell the Merck Compound or any PD-1
Antagonist, either alone or as part of a combination (including the
Combination).
 
10.4.3        No Other Rights.  For clarity, the terms of this Section 10.4 do
not provide Merck or Rexahn with any rights, title or interest or any license to
the other Party’s intellectual property rights which [***].
 
10.4.4        Termination.  Any and all licenses granted under this Section 10.4
shall terminate upon the expiration or earlier termination of this Agreement and
shall not survive such expiration or termination; provided, however that [***]
shall survive expiration of this Agreement.
 
10.5         Ownership of Other Inventions. Ownership of all Inventions other
than [***] Merck Inventions and Rexahn Inventions shall be based on inventorship
as determined under United States patent law.
 
11.           Reprints; Rights of Cross-Reference.


Consistent with applicable copyright and other laws, each Party may use, refer
to, and disseminate reprints of scientific, medical and other published articles
and materials from journals, conferences and/or symposia relating to the Study
that disclose the name of a Party, provided, however, that such use does not
constitute an endorsement of any commercial product or service by the other
Party.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


27

--------------------------------------------------------------------------------


12.           Publications; Press Releases.
 
12.1         Clinical Trial Registry.  Rexahn shall register the Study with the
Clinical Trials Registry located at www.clinicaltrials.gov and is committed to
timely publication of the results following Study Completion, after taking
appropriate action to secure intellectual property rights (if any) arising from
the Study.  The publication of the results of the Study will be in accordance
with the Protocol.
 
12.2         Publication.  Each Party shall use reasonable efforts to publish or
present scientific papers dealing with the Study in accordance with accepted
scientific practice.  The Parties agree that prior to submission of the results
of the Study for publication or presentation or any other dissemination of such
results including oral dissemination, the publishing Party shall invite the
other to comment on the content of the material to be published, presented, or
otherwise disseminated according to the following procedure:
 
12.2.1        At least [***] prior to submission for publication [***], the
publishing Party shall provide to the other Party the full details of the
proposed publication, presentation, or dissemination in an electronic version
(cd-rom or email attachment).  Upon written request from the other Party, the
publishing Party agrees not to submit data for
publication/presentation/dissemination for an additional [***] in order to allow
for actions to be taken to preserve rights for patent protection.
 
12.2.2        The publishing Party shall give reasonable consideration to any
request by the other Party made within the periods mentioned in Section 12.2.1
to modify the publication and the Parties shall work in good faith and in a
timely manner to resolve any issue regarding the content for publication.
 
12.2.3        The publishing Party shall remove all Confidential Information of
the other Party before finalizing the publication.
 
12.3         Press Releases.  Promptly following the Effective Date, Rexahn may
issue the press release attached hereto as Exhibit C.  Unless otherwise required
by Applicable Law or permitted under the terms of this Agreement, neither Party
shall make any other public announcement concerning this Agreement without the
prior written consent of the other Party.  To the extent a Party desires to make
such public announcement that requires the prior written consent of the Party,
such Party shall provide the other Party with a draft thereof [***] prior to the
date on which such Party would like to make the public announcement[***].
 
13.           Representations and Warranties; Disclaimers.
 
13.1         Due Authorization.  Each of Rexahn and Merck represents and
warrants to the other that: (a) it has the corporate power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder;
(b) it has taken all necessary corporate action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and (c) this Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party that is enforceable against it in accordance with its
terms.


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


28

--------------------------------------------------------------------------------

13.2         Compounds.
 
13.2.1        Rexahn Compound.  Rexahn hereby represents and warrants to Merck
that: (a) Rexahn has the full right, power and authority to grant all of the
licenses granted to Merck under this Agreement; and (b) Rexahn Controls the
Rexahn Compound.
 
13.2.2        Merck Compound.  Merck hereby represents and warrants to Rexahn
that: (a) Merck has the full right, power and authority to grant all of the
licenses granted to Rexahn under this Agreement; and (b) Merck Controls the
Merck Compound.
 
13.3         Results.  Rexahn does not undertake that the Study shall lead to
any particular result, nor is the success of the Study guaranteed.  Neither
Party shall be liable for any use that the other Party may make of the Clinical
Data nor for advice or information given in connection therewith.
 
13.4         Anti-Corruption and Anti-Bribery.
 
13.4.1        In performing their respective obligations hereunder, the Parties
acknowledge that the corporate policies of Rexahn and Merck and their respective
Affiliates require that each Party’s business be conducted within the letter and
spirit of the law. By signing this Agreement, each Party agrees to conduct the
business contemplated herein in a manner that is consistent with all Applicable
Law, including the Stark Act, Anti-Kickback Statute, Sunshine Act, and the U.S.
Foreign Corrupt Practices Act, good business ethics, and its ethics and other
corporate policies and agrees to abide by the spirit of the other Party’s
guidelines, which may be provided by such other Party from time to time.
 
13.4.2        Specifically, each Party represents and warrants that it has not,
and covenants that it, its Affiliates, and its and its Affiliates’ directors,
employees, officers, and anyone acting on its behalf, will not, in connection
with the performance of this Agreement, directly or indirectly, make, promise,
authorize, ratify or offer to make, or take any action in furtherance of, any
payment or transfer of anything of value for the purpose of influencing,
inducing or rewarding any act, omission or decision to secure an improper
advantage; or improperly assisting it in obtaining or retaining business for it
or the other Party, or in any way with the purpose or effect of public or
commercial bribery.
 
13.4.3        Neither Party shall contact, or otherwise knowingly meet with, any
Government Official for the purpose of discussing activities arising out of or
in connection with this Agreement, without the prior written approval of the
other Party, except where such meeting is consistent with the purpose and terms
of this Agreement and in compliance with Applicable Law.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


29

--------------------------------------------------------------------------------


13.4.4        Each Party represents and warrants that it (a) is not excluded,
debarred, suspended, proposed for suspension or debarment, in Violation or
otherwise ineligible for government programs; and (b) has not employed or
subcontracted with any Person for the performance of the Study who is excluded,
debarred, suspended, proposed for suspension or debarment, or is in Violation or
otherwise ineligible for government programs.
 
13.4.5        Each Party represents and warrants that, except as disclosed to
the other in writing prior to the Effective Date, such Party: (a) does not have
any interest that directly or indirectly conflicts with its proper and ethical
performance of this Agreement; (b) shall maintain arm’s length relations with
all Third Parties with which it deals for or on behalf of the other in
performance of this Agreement; and (c) has provided complete and accurate
information and documentation to the other Party, the other Party’s Affiliates
and its and their personnel in the course of any due diligence conducted by the
other Party for this Agreement, including disclosure of any officers, employees,
owners or Persons directly or indirectly retained by such Party in relation to
the performance of this Agreement who are Government Officials or relatives of
Government Officials.  Each Party shall make all further disclosures to the
other Party as are necessary to ensure the information provided remains complete
and accurate throughout the Term.  Subject to the foregoing, each Party agrees
that it shall not hire or retain any Government Official to assist in its
performance of this Agreement, with the sole exception of conduct of or
participation in clinical trials under this Agreement, provided that such hiring
or retention shall be subject to the completion by the hiring or retaining Party
of a satisfactory anti-corruption and bribery (e.g., FCPA) due diligence review
of such Government Official.  Each Party further covenants that any future
information and documentation submitted to the other Party as part of further
due diligence or a certification shall be complete and accurate.
 
13.4.6        Each Party shall have the right during the Term, and for a period
of [***] of this Agreement, to conduct an investigation and audit of the other
Party’s activities, books and records, to the extent they relate to that other
Party’s performance under this Agreement, to verify compliance with the terms of
this Section 13.4.  [***]
 
13.4.7        Each Party shall use commercially reasonable efforts to ensure
that all transactions under the Agreement are properly and accurately recorded
in all material respects on its books and records and that each document upon
which entries in such books and records are based is complete and accurate in
all material respects.  Each Party further represents, warrants and covenants
that all books, records, invoices and other documents relating to payments and
expenses under this Agreement are and shall be complete and accurate and reflect
in reasonable detail the character and amount of transactions and expenditures. 
Each Party shall maintain a system of internal accounting controls reasonably
designed to ensure that no off-the-books or similar funds or accounts will be
maintained or used in connection with this Agreement.
 
13.4.8        Each Party agrees that in the event that the other Party believes
in good faith that there has been a possible violation of any provision of
Section 13.4, such other Party may make full disclosure of such belief and
related information needed to support such belief at any time and for any reason
to any competent government bodies and agencies, and to anyone else such Party
determines in good faith has a legitimate need to know.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


30

--------------------------------------------------------------------------------


13.4.9        Each Party shall comply with its own ethical business practices
policy and any corporate integrity agreement (if applicable) to which it is
subject, and shall conduct its Study-related activities in accordance with
Applicable Law.  Each Party shall ensure that all of its employees involved in
performing its obligations under this Agreement are made specifically aware of
the compliance requirements under this Section 13.4.  In addition, each Party
shall ensure that all such employees participate in and complete mandatory
compliance training to be conducted by each Party, including specific training
on anti-bribery and corruption, prior to his/her performance of any obligations
or activities under this Agreement.  Each Party shall certify its continuing
compliance with the requirements under this Section 13.4 on a periodic basis
during the Term in such form as may be reasonably specified by the other Party.
 
13.4.10      Each Party shall have the right to terminate this Agreement
immediately upon violation of this Section 13.4 in accordance with Section 6.6.
 
13.5         DISCLAIMER.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, MERCK MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF NON-INFRINGEMENT OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE MERCK
COMPOUND, AND REXAHN MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF NON-INFRINGEMENT OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE , WITH RESPECT TO THE REXAHN COMPOUND.
 
14.           Insurance; Indemnification; Limitation of Liability.


14.1         Insurance.  Each Party warrants that it maintains a policy or
program of insurance or self-insurance at levels sufficient to support the
indemnification obligations assumed herein.  Upon request, a Party shall provide
evidence of such insurance.
 
14.2         Indemnification.
 
14.2.1      Indemnification by Rexahn.  Rexahn agrees to defend, indemnify and
hold harmless Merck, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any loss, damage, reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any claim, proceeding, or investigation by a Third Party arising
out of this Agreement or the Study (a “Liability”), except to the extent that
such Liability was directly caused by (a) negligence or willful misconduct on
the part of Merck (or any of its Affiliates, or its and their employees,
directors, subcontractors or agents); (b) a breach on the part of Merck of any
of its representations and warranties or any other covenants or obligations of
Merck under this Agreement; or (c) a breach of Applicable Law by Merck.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


31

--------------------------------------------------------------------------------

14.2.2        Indemnification by Merck.  Merck agrees to defend, indemnify and
hold harmless Rexahn, its Affiliates, and its and their employees, directors,
Subcontractors and agents from and against any Liability to the extent such
Liability was directly caused by (a) negligence or willful misconduct on the
part of Merck (or any of its Affiliates, or its and their employees, directors,
Subcontractors or agents); (b) a breach on the part of Merck of any of its
representations and warranties or any other covenants or obligations of Merck
under this Agreement; or (c) a breach of Applicable Law by Merck.
 
14.2.3        Procedure.  The obligations of Merck and Rexahn under this Section
14.2 are conditioned upon the delivery of written notice to Merck or Rexahn, as
the case might be, of any potential Liability within a reasonable time after a
Party becomes aware of such potential Liability.  The indemnifying Party will
have the right to assume the defense of any suit or claim related to the
Liability (using counsel reasonably satisfactory to the indemnified Party) if it
has assumed responsibility for the suit or claim in writing; provided that the
indemnified Party may assume the responsibility for such defense to the extent
the indemnifying Party does not do so in a timely manner).  The indemnified
Party may participate in (but not control) the defense thereof at its sole cost
and expense.  The Party controlling such defense (the “Defending Party”) shall
keep the other Party (the “Other Party”) advised of the status of such action,
suit, proceeding or claim and the defense thereof and shall consider
recommendations made by the Other Party with respect thereto.  The Defending
Party shall not agree to any settlement of such action, suit, proceeding or
claim without the prior written consent of the Other Party, which shall not be
unreasonably withheld.  The Defending Party, but solely to the extent the
Defending Party is also the indemnifying Party, shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect thereof that does not include a complete and unconditional release of
the Other Party from all liability with respect thereto or that imposes any
liability or obligation on the Other Party without the prior written consent of
the Other Party.
 
14.2.4        Study Subjects.  Rexahn shall not offer compensation on behalf of
Merck to any Study subject or bind Merck to any indemnification obligations in
favor of any Study subject.  Merck shall not offer compensation on behalf of
Rexahn to any Study subject or bind Rexahn to any indemnification obligations in
favor of any Study subject.
 
14.3         LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY (OR ANY OF
ITS AFFILIATES OR SUBCONTRACTORS) BE LIABLE TO THE OTHER PARTY UNDER ANY THEORY
FOR, NOR SHALL ANY INDEMNIFIED PARTY HAVE THE RIGHT TO RECOVER, ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES OR ANY PUNITIVE
DAMAGES OR ANY LOST PROFIT, LOST SALE OR LOST OPPORTUNITY DAMAGES (WHETHER SUCH
CLAIMED DAMAGES ARE DIRECT OR INDIRECT), WHETHER ARISING DIRECTLY OR INDIRECTLY
OUT OF (A) THE MANUFACTURE OR USE OF ANY COMPOUND SUPPLIED HEREUNDER OR (B) ANY
BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY
REPRESENTATION, WARRANTY OR COVENANT CONTAINED IN OR MADE PURSUANT TO THIS
AGREEMENT, EXCEPT THAT SUCH LIMITATION SHALL NOT APPLY TO DAMAGES PAID OR
PAYABLE TO A THIRD PARTY BY AN INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY
IS ENTITLED TO INDEMNIFICATION HEREUNDER OR WITH RESPECT TO DAMAGES ARISING OUT
OF OR RELATED TO A PARTY’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITH
RESPECT TO USE, DISCLOSURE, LICENSE, ASSIGNMENT OR OTHER TRANSFER OF [***].
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


32

--------------------------------------------------------------------------------


15.           Use of Name.


Except as otherwise provided herein, neither Party shall have any right, express
or implied, to use in any manner the name or other designation of the other
Party or any other trade name, trademark or logo of the other Party for any
purpose in connection with the performance of this Agreement without the other
Party’s prior written consent.
 
16.           Force Majeure.


If, in the performance of this Agreement, one of the Parties is prevented,
hindered or delayed by reason of any cause beyond such Party’s reasonable
control (e.g., war, riots, fire, strike, acts of terror, governmental laws),
such Party shall be excused from performance to the extent that it is
necessarily prevented, hindered or delayed (“Force Majeure”).  The
non-performing Party shall notify the other Party of such Force Majeure [***]
such occurrence by giving written notice to the other Party stating the nature
of the event, its anticipated duration, and any action being taken to avoid or
minimize its effect.  The suspension of performance will be of no greater scope
and no longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.
 
17.           Entire Agreement; Amendment; Waiver.


This Agreement, together with the Appendices and Schedules hereto and the
Related Agreements, constitutes the sole, full and complete agreement by and
between the Parties with respect to the subject matter of this Agreement, and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded by this Agreement.  In the
event of a conflict between a Related Agreement and this Agreement, the terms of
this Agreement shall control.  No amendments, changes, additions, deletions or
modifications to or of this Agreement shall be valid unless reduced to writing
and signed by the Parties hereto.  Any term or condition of this Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party of any right hereunder or of the failure to perform or of a
breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.
 
18.           Assignment and Affiliates.


Neither Party shall assign or transfer this Agreement without the prior written
consent of the other Party, such consent [***]; provided, however, that either
Party may assign all or any part of this Agreement to one or more of its
Affiliates without the other Party’s consent, and any and all rights and
obligations of either Party may be exercised or performed by its Affiliates,
provided that such Affiliates agree to be bound by this Agreement.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


33

--------------------------------------------------------------------------------


19.           Invalid Provision.


If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision. In
lieu of the illegal, invalid or unenforceable provision, the Parties shall
negotiate in good faith to agree upon a reasonable provision that is legal,
valid and enforceable to carry out as nearly as practicable the original
intention of the entire Agreement.
 
20.           No Additional Obligations.


Rexahn and Merck have no obligation to renew this Agreement or apply this
Agreement to any clinical trial other than the Study.  Nothing in this Agreement
obligates the Parties to enter into any other agreement (other than the Related
Agreements) at this time or in the future.
 
21.           Governing Law; Dispute Resolution.


21.1         The Parties shall attempt in good faith to settle all disputes
arising out of or in connection with this Agreement in an amicable manner.  Any
claim, dispute or controversy arising out of or relating to this Agreement,
including the breach, termination or validity hereof or thereof, shall be
governed by and construed in accordance with the substantive laws of the State
of New York, without giving effect to its choice of law principles.
 
21.2         Nothing contained in this Agreement shall deny either Party the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed or maintained notwithstanding any ongoing
discussions between the Parties.
 
22.           Notices.


All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery or overnight courier), or sent by
internationally-recognized overnight courier addressed as follows:
 
If to Rexahn, to:
 
Rexahn Pharmaceuticals, Inc.
15245 Shady Grove Road, Suite 455
Rockville, MD 20850
United States
Attention:  Chief Executive Officer
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


34

--------------------------------------------------------------------------------


With a copy (which shall not constitute notice) to:
 
Hogan Lovells US LLP
100 International Drive
Suite 2000
Baltimore, MD 21202
Attention:  Asher M. Rubin
 
If to Merck, to:
 
Merck Sharp & Dohme B.V.
Waarderweg 39
2031 BN Haarlem
Netherlands
Attention:  Director
[***]
 
With copies (which shall not constitute notice) to:
 
Merck Sharp & Dohme Corp.
One Merck Drive
PO Box 100
Whitehouse Station, NJ 08889-0100
Attention:  Office of Secretary


Merck Sharp & Dohme Corp.
351 North Sumneytown Pike
Mailstop UG4CD-16
North Wales, PA 19454-2505
Attention:  Senior Vice President, Research Science


Merck Sharp & Dohme Corp.
2000 Galloping Hill Road
Mailstop K-1-3045
Kenilworth, NJ 07033-1310
Attention:  Assistant General Counsel, Corporate Transactions
 
23.           Relationship of the Parties.


The relationship between the Parties is and shall be that of independent
contractors, and does not and shall not constitute a partnership, joint venture,
agency or fiduciary relationship.  Neither Party shall have the authority to
make any statements, representations or commitments of any kind, or take any
actions, that are binding on the other Party, except with the prior written
consent of the other Party to do so.  All Persons employed by a Party will be
the employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


35

--------------------------------------------------------------------------------


24.           Counterparts and Due Execution.


This Agreement and any amendment may be executed in any number of counterparts
(including by way of facsimile or electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, notwithstanding any electronic transmission, storage and
printing of copies of this Agreement from computers or printers.  When executed
by the Parties, this Agreement shall constitute an original instrument,
notwithstanding any electronic transmission, storage and printing of copies of
this Agreement from computers or printers.  For clarity, facsimile signatures
and signatures transmitted via PDF shall be treated as original signatures.
 
25.           Construction.


Except where the context otherwise requires, wherever used, the singular will
include the plural, the plural the singular, the use of any gender will be
applicable to all genders, and the word “or” is used in the inclusive sense
(and/or).  Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days.  The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement.  The term “including” as used herein shall be
deemed to be followed by the phrase “without limitation” or like expression. 
The term “will” as used herein means shall.  The terms “hereof”, “hereto”,
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and no to any particular provision of this
Agreement. References to “Article,” “Section”, “Exhibit” or “Schedule” are
references to the numbered sections of this Agreement and the appendices
attached to this Agreement, unless expressly stated otherwise.  Except where the
context otherwise requires, references to this “Agreement” shall include the
appendices attached to this Agreement.  The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction will be applied against either Party hereto.


[Remainder of page intentionally left blank.]


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


36

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the respective representatives of the Parties have executed
this Agreement as of the Effective Date.
 

Rexahn Pharmaceuticals, Inc.
      By:
/s/ Peter Suzdak
       
Peter Suzdak
 
Name
     
CEO
 
Title
     
8/13/18
 
Date
      
Merck Sharp & Dohme B.V.
      By:
/s/ K.J.F. Natland
       
K.J.F. Natland
 
Name
     
Managing Director
 
Title
     
16/8/18 (August)
 
Date
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


37

--------------------------------------------------------------------------------

Exhibit A - PROTOCOL SYNOPSIS
 

Sponsor:
Rexahn Pharmaceuticals, Inc.

 

Title:
An Open Label Phase 2 Study of RX-5902 Administered in Combination With
Pembrolizumab in Subjects with Metastatic Triple Negative Breast Cancer (TNBC)

 
Protocol Number: RX5902-002 (KN-908)
 
IND Number: TBD
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


38

--------------------------------------------------------------------------------

[***]
 

[***] INDICATES 14 PAGES OF MATERIAL THAT WERE OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


39

--------------------------------------------------------------------------------

Exhibit B - SUPPLY OF COMPOUND


[***]
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


40

--------------------------------------------------------------------------------

Exhibit C – REXAHN PRESS RELEASE
 
Rexahn Pharmaceuticals Announces Clinical Collaboration with Merck to Evaluate
RX-5902 (Supinoxin™) in combination with KEYTRUDA® (pembrolizumab) for Triple
Negative Breast Cancer
 
ROCKVILLE, MD --  --------, 2018 – Rexahn Pharmaceuticals, Inc. (NYSE American:
RNN ), a clinical stage biopharmaceutical company developing innovative,
targeted therapeutics for the treatment of cancer, today announced that it has
entered into a clinical trial collaboration agreement with Merck (known as MSD
outside the United States and Canada) to evaluate the combination of Rexahn’s
RX-5902 and Merck’s anti-PD-1 therapy, KEYTRUDA® (pembrolizumab) in a Phase 2
trial in patients with metastatic triple negative breast cancer (TNBC).
 
“Rexahn is excited to announce this collaboration with Merck, an established
leader in the field of immuno-oncology,” said Peter D. Suzdak, Ph.D., chief
executive officer of Rexahn. “RX-5902 has both antitumor and immune-modulatory
effects and augments the efficacy of checkpoint inhibitors in animal models.
Based on the mechanism of action of RX-5902 and our observations in preclinical
studies, we are optimistic that the combination of RX-5902 with KEYTRUDA may
provide meaningful clinical benefit in patients with metastatic triple negative
breast cancer – a cancer that is notoriously difficult to treat”.
 
The study will evaluate the safety and efficacy of the combination of RX-5902
and KEYTRUDA in patients with metastatic TNBC who have progressed following at
least one prior treatment.  Under the terms of the agreement, Rexahn will
sponsor the RX-5902 and KEYTRUDA study.
 
KEYTRUDA® is a registered trademark of Merck Sharp & Dohme Corp., a subsidiary
of Merck & Co., Inc., Kenilworth, NJ, USA.
 
About RX-5902
 
RX-5902 (Supinoxin) is an orally administered, potential first-in-class, small
molecule inhibitor of phosphorylated-p68(P-p68). P-p68, which is selectively
overexpressed in cancer cells and is absent in normal tissue, modulates the
activity of the β-catenin/Wnt pathway and plays a role in tumor progression,
metastasis and tumor immunogenicity.
 
In preclinical studies, RX-5902 has been shown to inhibit the growth and
proliferation of multiple human cancer cell lines (including triple negative
breast cancer), decrease tumor growth in patient derived xenograft models and
potentiate the activity of immune checkpoint inhibitors and other anti-tumor
agents. RX-5902 is currently being evaluated as monotherapy in a Phase 2
clinical trial in patients with metastatic TNBC.  Preliminary data was presented
at ASCO (American Society for Clinical Oncology) Annual Meeting in June 2018. 
Additional information on RX-5902 can be found at:
https://rexahn.com/cms/portfolio/rx-5902/.
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


41

--------------------------------------------------------------------------------


About Rexahn Pharmaceuticals, Inc.
 
Rexahn Pharmaceuticals Inc. (NYSE American:RNN) is a clinical stage
biopharmaceutical company dedicated to developing novel, targeted therapeutics
for the treatment of cancer. The company's mission is to improve the lives of
cancer patients by developing next-generation cancer therapies that are designed
to maximize efficacy while minimizing the toxicity and side effects
traditionally associated with cancer treatment. Rexahn's product candidates work
by targeting and neutralizing specific proteins believed to be involved in the
complex biological cascade that leads to cancer cell growth. Preclinical studies
show that certain of Rexahn's product candidates may be effective against
multiple types of cancer, including drug resistant cancers, and
difficult-to-treat cancers, and others may augment the effectiveness of current
FDA-approved cancer treatments. The company has two oncology product candidates,
RX-3117 and RX-5902, in Phase 2 clinical development and additional compounds in
preclinical development including RX-0201. For more information about the
Company and its oncology programs, please visit www.rexahn.com.
 
Safe Harbor
 
To the extent any statements made in this press release deal with information
that is not historical, these are forward-looking statements under the Private
Securities Litigation Reform Act of 1995. Such statements include, but are not
limited to, statements about Rexahn’s plans, objectives, expectations and
intentions with respect to cash flow requirements, future operations and
products, enrollments in clinical trials, the path of clinical trials and
development activities, and other statements identified by words such as “will,”
“potential,” ““could,”“ “can,” “believe,” “intends,” “continue,” “plans,”
“expects,” “anticipates,” “estimates,” “may,” other words of similar meaning or
the use of future dates. Forward-looking statements by their nature address
matters that are, to different degrees, uncertain. Uncertainties and risks may
cause Rexahn’s actual results to be materially different than those expressed in
or implied by Rexahn’s forward-looking statements. For Rexahn, particular
uncertainties and risks include, among others, understandings and beliefs
regarding the role of certain biological mechanisms and processes in cancer;
drug candidates being in early stages of development, including clinical
development; the ability to initially develop drug candidates for orphan
indications to reduce the time-to-market and take advantage of certain
incentives provided by the U.S. Food and Drug Administration; the ability to
transition from our initial focus on developing drug candidates for orphan
indications to candidates for more highly prevalent indications; and the
expecting timing of results from our clinical trials. More detailed information
on these and additional factors that could affect Rexahn’s actual results are
described in Rexahn’s filings with the Securities and Exchange Commission,
including its most recent annual report on Form 10-K and subsequent quarterly
reports on Form 10-Q. All forward-looking statements in this news release speak
only as of the date of this news release. Rexahn undertakes no obligation to
update or revise any forward-looking statement, whether as a result of new
information, future events or otherwise.
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



42

--------------------------------------------------------------------------------


Media Contact:
DGI Comm
Susan Forman or Laura Radocaj
+1-212-825-3210
sforman@dgicomm.com
lradocaj@dgicomm.com
 
Investor contact:
ir@rexahn.com
 
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


43

--------------------------------------------------------------------------------

Schedule I
 
DATA SHARING AND SAMPLE TESTING SCHEDULE


[***]
 
[***] INDICATES TWO PAGES OF MATERIAL THAT WERE OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


44

--------------------------------------------------------------------------------

Schedule 2.4
REXAHN THIRD PARTIES


[***]
 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



45

--------------------------------------------------------------------------------